NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0341n.06
                            Filed: June 17, 2008

                                          No. 06-6457

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff-Appellee,                      )
                                                )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
JAMES R. COPE,                                  )    EASTERN DISTRICT OF KENTUCKY
                                                )
       Defendant-Appellant.                     )
                                                )


       Before: GIBBONS and SUTTON, Circuit Judges; and ACKERMAN, District Judge.*


       PER CURIAM. James Cope challenges the reasonableness of his 188-month prison

sentence, which the district court issued after a Booker remand and which mirrors the sentence the

district court originally imposed. We affirm.


                                                I.


       A jury found Cope guilty of attempting to manufacture and possessing with intent to

distribute methamphetamine, see 21 U.S.C. §§ 846, 841(a)(1), possessing pseudoephedrine and other

products used to manufacture methamphetamine, see id. §§ 841(c)(2), 843(a)(6), and being a felon



       *
       The Honorable Harold A. Ackerman, Senior United States District Judge for the District
of New Jersey, sitting by designation.
No. 06-6457
United States v. Cope

in possession of a firearm, see 18 U.S.C. § 922(g). Cope’s guidelines range was 151–188 months,

and the district court sentenced him at the top of the range.


       We affirmed Cope’s convictions on appeal but vacated his sentence based on United States

v. Booker, 543 U.S. 220 (2005). See United States v. Marshall, 192 F. App’x 504, 512, 515 (6th Cir.

Aug. 22, 2006). On remand, the district court recognized the advisory nature of the guidelines but

still rejected Cope’s request for a below-guidelines sentence. It then gave Cope the same 188-month

sentence it had originally imposed.


                                                 II.


       In challenging the reasonableness of his sentence, Cope does not take issue with any

procedural component of the sentence—the district court’s calculation of the guidelines sentence,

its appreciation of the advisory nature of the guidelines or any other process-driven aspect of the

sentence or sentencing hearing. He instead targets the “substantive reasonableness” of his sentence,

Gall v. United States, 128 S. Ct. 586, 597 (2007), claiming it should have been shorter.


       We apply abuse-of-discretion review to challenges to the length of a sentence. See id. at

594. And when the national views of the Sentencing Commission and the independent views of a

district court judge align—as they do when the judge agrees that a guidelines sentence is

appropriate—we grant this “double determination” a presumption of reasonableness. United States

v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc); see also Rita v. United States, 127 S. Ct.



                                                -2-
No. 06-6457
United States v. Cope

2456, 2463 (2007). Cope has not rebutted the presumption here, much less shown that the district

court otherwise abused its discretion in imposing this sentence.


       The district court had ample bases for concluding that a 188-month sentence satisfied the

factors listed in 18 U.S.C. § 3553(a). Cope had “a significant criminal history,” including two prior

felony drug convictions, and had been “involved in the illegal drug trade for a significant period of

time.” JA 68; see 18 U.S.C. § 3553(a)(1), (a)(2)(C). The court reasonably found it “even more

disturbing” that Cope’s criminal conduct involved both marijuana and methamphetamine, JA 68,

noting that methamphetamine offenses are particularly “serious,” JA 70; see 18 U.S.C.

§ 3553(a)(2)(A). Under these circumstances, the court reasonably determined that a “sentence either

at the top or above the particular guideline range is necessary in order to deter others from engaging

in such conduct,” JA 70; see 18 U.S.C. § 3553(a)(2)(B), and reasonably determined that a within-

guidelines sentence of 188 months was “sufficient but not greater than necessary to serve the

statutory purposes,” JA 71; see 18 U.S.C. § 3553(a).


       In resisting this conclusion, Cope argues that two considerations mandate a below-guidelines

sentence: (1) his prior military service in Vietnam and accompanying post-traumatic stress disorder;

and (2) his acceptance of responsibility. As to the first point, the court observed that, “even

individuals with [this] disorder[] have to take responsibility for their actions,” JA 68, a stance that

no guideline or precedent prevents a trial court from taking and a stance supported by the seriousness

of these offenses. To the extent Cope also means to argue that he was entitled to a departure from

the guidelines based upon his post-traumatic stress disorder, see U.S.S.G. § 5K2.13, we may not

                                                 -3-
No. 06-6457
United States v. Cope

review a district court’s determination on this score when, as here, the district court appreciated its

discretion to grant the departure, see United States v. Puckett, 422 F.3d 340, 344–45 (6th Cir. 2005);

see also United States v. McBride, 434 F.3d 470, 476 (6th Cir. 2006) (“Puckett . . . precludes our

review of that narrow determination of a denial of a Chapter 5 Guideline departure within the context

of the Guideline calculation.”).


       As to the second point, it is far from clear that Cope even sought a lower sentence on the

ground that he accepted responsibility for his crimes. He points to no place in the transcript where

he made any such argument. The record, at all events, provides little support for such a contention.

Cope at most said only that he was “sort of guilty,” JA 64, and, even then, he made this statement

not so much to show his acceptance of responsibility but to attempt to reduce the relative culpability

of his co-defendant, see id. (“What I [did] wrong is undoable now. But making meth, I was never

guilty of making meth or nothing like that. But I was sort of guilty of some of these things. But the

girl behind m[y] back here, Tammy, if there’s any way you could give her any relief whatsoever,

she’s as innocent as heck of knowing anything about anything I had.”).


       In view of the wide berth we give district courts in weighing the “competing” sentencing

considerations, see United States v. Grossman, 513 F.3d 592, 596 (6th Cir. 2008), Cope’s lengthy

criminal record and the presumption of reasonableness for a within-guidelines sentence, the court

did not abuse its discretion in imposing this sentence. On this record, “we simply cannot say that




                                                 -4-
No. 06-6457
United States v. Cope

[Cope’s] special circumstances are special enough that, in light of § 3553(a), they require a sentence

lower than the sentence the Guidelines provide.” Rita, 127 S. Ct. at 2470 (emphasis added).

                                                 III.


       For these reasons, we affirm.




                                                -5-